  Case 1:20-cv-00516-JB-C Document 1 Filed 10/21/20 Page 1 of 6                     PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


DSV AIR & SEA INC.,

                         Plaintiff,

                  v.                                         Case No.: 20-516

BBC CHARTERING CARRIERS GMBH & CO.                           COMPLAINT
KG, BBC CHARTERING USA, LLC, and
PREMIER BULK STEVEDORING, LLC,

                         Defendants.


       Plaintiff DSV Air & Sea Inc. (“DSV” or “Plaintiff”), by and through its attorneys, Holland

& Knight LLP, for its complaint against BBC Chartering Carriers Gmbh & Co. KG and BBC

Chartering USA, LLC (together, “BBC Chartering”) and Premier Bulk Stevedoring, LLC

(“Premier Stevedoring”) (collectively “Defendants”) alleges as follows:

                       THE PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff DSV Air & Sea Inc. is a corporation or business entity incorporated in

Delaware with its principal place of business at 100 Walnut Ave, Suite 405, Clark, New Jersey

07066. DSV is an assignee of the Freight Forwarder Services Agreement dated March 19, 2018

pursuant to an Assignment and Novation dated March 4, 2020 from assignor Panalpina, Inc.

(“Panalpina”). On or about August 1, 2020, the Secretary of State of the State of Delaware certified

that Panalpina merged with and into DSV effective August 1, 2020.

       2.      Upon information and belief, Defendant BBC Chartering Carriers GmbH & Co.

KG is a corporation or business entity incorporated under the laws of Germany with its principal

place of business at Hafenstraße 12, 26789 Leer, Germany.
  Case 1:20-cv-00516-JB-C Document 1 Filed 10/21/20 Page 2 of 6                    PageID #: 2




        3.       Upon information and belief, Defendant BBC Chartering USA, LLC is a

corporation or business entity incorporated in Texas with its principal place of business at 6565

West Loop S, Suite 200, Bellaire, Texas 77401.

        4.       Upon information and belief, Defendant Premier Bulk Stevedoring, LLC is a

corporation or business entity incorporated in Alabama with its principal place of business at 50

Lipscomb Street, Suite 131, Mobile, Alabama 36652.

        5.       This action arises from damage to cargo incurred onboard the vessel M/V BBC

DANUBE during its loading and shipment from Louisiana to its final destination in Singapore.

Accordingly, this action arises within this Court’s admiralty and maritime jurisdiction under 28

U.S.C. § 1333 and within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

        6.       Venue is proper in this Court under 28 U.S.C. § 1391.

        7.       Specific personal jurisdiction exists over Defendants because Plaintiff’s claim

arises from Defendants’ acts which occurred in this District, and whose effects were felt in this

District. Further, Premier Stevedoring is an Alabama entity with a principal place of business in

this District.

                                  FACTUAL BACKGROUND

        8.       On or about 19 March 2018, Panalpina was nominated as freight forwarder for

handling of the logistical details and shipment of a boarding valve skid (a piece of equipment used

in offshore drilling) from Louisiana to its destination in Singapore. The freight forwarding

agreement was executed with Jacobs Engineering Group Inc. as the “shipper” on behalf of Shell

Offshore, Inc. (“Shell”).

        9.       Pursuant to the freight forwarding agreement, the boarding valve skid was loaded

onboard the MV BBC DANUBE (the “Vessel”) on or about October 22, 2019. A bill of lading




                                                 2
  Case 1:20-cv-00516-JB-C Document 1 Filed 10/21/20 Page 3 of 6                   PageID #: 3




was issued for the cargo on the CONLINEBILL 2000 form, listing BBC Chartering as the carrier

and stating that the boarding valve skid was loaded “in apparent good order and condition.”

        10.     Subsequent to loading, the Vessel proceeded to Mobile, Alabama to load other

cargo, including steel plates. During the loading of the steel plate cargo on October 24 2019, one

or more steel plate(s) were dropped onto the cargo hold, causing damage to the boarding valve

skid.

        11.     Upon information and belief, the steel plates were dropped onto the boarding valve

skid as a result of improper rigging and sharp moving of a crane by an employee of Premier

Stevedoring.

        12.     On November 7, 2019, Panalpina put BBC Chartering on notice of a claim for

monetary damages under the bill of lading in connection with the damage sustained to the boarding

valve skid.

        13.     On November 27, 2019, BBC Chartering issued a freight invoice to Panalpina for

the carriage of the boarding valve skid cargo to Singapore, in the amount of $357,556.35.

        14.     On March 4, 2020, an Assignment and Novation Agreement was entered between

Shell, Panalpina and DSV wherein Panalpina’s rights and obligations under the freight forwarding

agreement were assigned to DSV.

        15.     On April 22, 2020, DSV (as assignee of Panalpina) received a claim letter from

Worley Group Inc., as agent for Shell, advising of a claim for $822,205.87 in connection with

damages sustained to the boarding valve skid, along with supports for the claimed damages.

                                           COUNT I
                          (Breach of Contract against BBC Chartering)

        16.     Plaintiff repeats and realleges the allegations in Paragraphs 1-15 with the same

force and effect as if fully set forth herein.



                                                 3
  Case 1:20-cv-00516-JB-C Document 1 Filed 10/21/20 Page 4 of 6                    PageID #: 4




        17.     BBC Chartering acted as the carrier for the boarding valve skid cargo for its

shipment from New Orleans, Louisiana to Singapore, and its obligations are governed by the bill

of lading issued for that cargo.

        18.     BBC Chartering breached the bill of lading by causing damage to cargo and failing

to deliver such cargo in good order and condition, as loaded.

        19.     Under the bill of lading, the U.S. Carriage of Goods by Sea Act (“COGSA”) , 46

U.S.C. § 30701, formerly 46 U.S.C. § 1300, et seq., applies compulsorily “to all contracts for

carriage of goods by sea to or from ports of the United States in foreign trade.” 48 U.S.C. § 1312.

        20.     Defendants’ breach of contract caused damage to DSV, and rendered DSV

potentially liable for the amounts sought by its customers for damages, as set forth more

particularly herein.

                                           COUNT II
                            (Negligence against Premier Stevedoring)

        21.     Plaintiff repeats and realleges the allegations in Paragraphs 1-20 with the same

force and effect as if fully set forth herein.

        22.     Premier Stevedoring owed a duty to Panalpina, as a bailee of the cargo, to exercise

due care in the handling of goods.

        23.     Premier Stevedoring was negligent in its handling, loading and/or stowage of the

cargo which took place on October 24, 2019 onboard the Vessel.

        24.     The foregoing breach of duty caused damage to DSV, and rendered DSV

potentially liable for the amounts sought by its customers for damages, as set forth more

particularly herein.




                                                 4
  Case 1:20-cv-00516-JB-C Document 1 Filed 10/21/20 Page 5 of 6                   PageID #: 5




                                        COUNT III
                  (Indemnity as to BBC Chartering and Premier Stevedoring)

        25.     Plaintiff repeats and realleges the allegations in Paragraphs 1-24 with the same

force and effect as if fully set forth herein.

        26.     As a result of Defendants’ breach of contract and negligence, Panalpina/DSV’s

customers have made demands upon DSV seeking damages arising from the damage to the

boarding valve skid cargo.

        27.     Any amounts that DSV is compelled to pay as a result of such demand will be solely

because of the damage caused by BBC Chartering and Premier Stevedoring, and not by any fault

or neglect of Panalpina/DSV, and DSV is therefore entitled to be indemnified by Defendants for

damages, including attorneys’ fees.

                                        COUNT IV
                (Contribution as to BBC Chartering and Premier Stevedoring)

        28.     Plaintiff repeats and realleges the allegations in Paragraphs 1-27 with the same

force and effect as if fully set forth herein.

        29.     As a result of Defendants’ breach of contract and negligence, Panalpina/DSV’s

customers have made demands upon DSV seeking damages arising from the damage to the

boarding valve skid cargo.

        30.     Any amounts that DSV is compelled to pay as a result of such demands will be

solely because of the damage caused by BBC Chartering and Premier Stevedoring, and not by any

fault or neglect of Panalpina/DSV, and DSV is therefore entitled to contribution from Defendants.

        WHEREFORE, Plaintiff DSV Air & Sea Inc. prays:

        1.      That Defendants be cited to appear and answer in this matter;




                                                 5
  Case 1:20-cv-00516-JB-C Document 1 Filed 10/21/20 Page 6 of 6                        PageID #: 6




         2.       That the Court enter judgment herein in favor of Plaintiff DSV Air & Sea Inc. and

against BBC Chartering Carriers Gmbh & Co. KG, BBC Chartering USA, LLC and Premier Bulk

Stevedoring, LLC in an amount to be determined at trial, but not less than $822,205.87, plus

interest, attorneys’ fees and costs;

         3.       For such other relief the Court deems equitable, just, and proper.

Dated:        October 22, 2020

                                                        /s/ Douglas L. McCoy
                                                        Douglas L. McCoy (MCCOD5015)
                                                        Hand Arendall Harrison Sale LLC
                                                        P. O. Box 123
                                                        Mobile, AL 36601
                                                        Telephone: (251) 694-6255
                                                        Fax: (251) 544-1622
                                                        Email: dmccoy@handfirm.com
                                                        and
                                                        Cynthia Burnside
                                                        Pro Hac Vice Admission to be Requested
                                                        Holland & Knight LLP
                                                        1180 West Peachtree Street, NW
                                                        Suite 1800
                                                        Atlanta, GA 30309

                                                        Attorneys for Plaintiff DSV Air & Sea, Inc.
Defendants May be Served as Follows:

BBC Chartering Carriers GmbH & Co. KG
Hafenstraße 12
26789
Leer, Germany

BBC Chartering USA, LLC
6565 West Loop S
Suite 200
Bellaire, Texas 77401

Premier Bulk Stevedoring, LLC
50 Lipscomb Street
Suite 131
Mobile, Alabama 36652.


                                                   6
